Citation Nr: 1540155	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  11-09 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition, to include tinea pedis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 23, 1964 to September 20, 1964 and from May 1968 to August 1969.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2009 rating decision, by the San Diego, California, Regional Office (RO), which denied the Veteran's claim of entitlement to PTSD and tinea pedis.  He perfected a timely appeal to that decision.  

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for tinea pedis as entitlement to service connection for a skin condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's Virtual VA and VBMS efolders to ensure a complete review of the evidence in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act (VCAA) requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (1) (2014).  

Unfortunately, after examining the records, the Board concludes that a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The specific bases for remand are set forth below.  

A.  Acquired psychiatric disorder, to include PTSD.

The Veteran maintains that he has been diagnosed with PTSD as a result of his participation in Combat during his tour of duty in Vietnam.  The Veteran reported that he was an Infantry sergeant assigned to B Company; and, after 4 months, he was the only surviving sergeant of the seven sergeants of his group.  The Veteran related that his unit was part of Operation Wayne Gray, and they were involved in combat with the enemy throughout March and April 1969; he stated that his company suffered over 50 percent casualties.  The Veteran indicated that he earned his Combat Infantry Badge within the first month of being assigned to his company.  He further noted that the events that occurred during his tour in Vietnam changes his left and they are always on his mind; he has had to receive therapy for his PTSD symptoms at the San Marcos Vet Center.  

In regard to the Veteran's PTSD claim, the record reflects that an in-service stressor has been conceded and that when serving in Vietnam, the Veteran feared for his life when outside of the perimeter or when pulling guard duty; and he was awarded the CIB.  Therefore, VA has conceded the Veteran's alleged in-service stressor events.  See February 2011 statement of the case.  However, the RO denied the claim because it was determined that there was no diagnosis of PTSD that that conformed to the DSM-IV criteria, and a link has not been established by medical evidence between current symptoms and the Veteran's CIB.  

The Board observes that when the Veteran was examined for PTSD in June 2009, the examiner found that the Veteran clearly met the DSM-IV stressor criteria for PTSD related to Vietnam combat experiences but that he did not meet the posttraumatic stress disorder symptom criteria.  

Received in August 2010 is the report of a Vet Center Intake, conducted in September 2009.  At that time, it was reported that the Veteran served with the 4th Infantry Division, and he served in Vietnam from 1968 to 1969.  The Veteran related that, upon arriving in Vietnam, MPs came on the plane with their weapons to empty the plane; he lost two of his friends that went with him.  The Veteran indicated that he spent many weeks in the fields.  He was fired upon; he went on many patrols and ambushes; his company was overrun in Vietnam.  He saw dead bodies stacked five feet high in various states of decomposing and fellow soldiers killed.  The Veteran recalled that, during an incident when his company was being overrun, he almost shot his best friend; he was blown off his feet by a mortar while going up the hill.  His unit was hit by friendly fire from jets during this contact.  His captain died by being blown up by a grenade.  The Veteran related that he recalled being so afraid when walking point that he couldn't move at times.  When talking about his experiences, he had a depressed affect and didn't make eye contact.  The Veteran related that he continuously thinks of Vietnam.  His memories are triggered by helicopters.  He also has dreams about Vietnam.  He reported sleep disturbance as evidenced by awakening in the middle of the night with his mind racing.  The Veteran also reported that he is angered by Vietnamese people and Vietnam experience.  He has difficulty forming new relationships.  He exhibits hypervigilant behavior.  He often feels edgy and shaky.  He has an exaggerated startle response as evidenced by jumping when hearing a Huey helicopter.  Following a mental status examination, the assessment was PTSD, chronic.

Although the Veteran was afforded with another VA psychiatric examination in November 2010 to determine the current nature and etiology of any acquired psychiatric disorder, including PTSD, the VA examiner failed to provide an adequate medical opinion regarding the nature and etiology of the Veteran's claimed condition.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, VA must provide an adequate examination. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Both VA examiners concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD or diagnosis for any mental health disorder; however, neither VA examiner commented on the diagnosis of PTSD shown in the Veteran's Vet Center mental health treatment records.  
B.  Skin Condition.

The Veteran essentially contends that he is entitled to service connection for a skin condition involving his feet.  The Veteran reported that he suffered from continual jungle rot while in Vietnam and it has continued until the present.  The Veteran related that his feet were always wet and they often slept with their boots on; he noted that the unit stayed in the jungle for months at a time and proper hygiene was a problem.  The Veteran further noted that he was treated by the company medic for Athlete's feet, jungle rot and ticks; and, since his return home, he has had to use over the counter medication for his chronic feet problems.  

Submitted in support of the Veteran's claim were private treatment reports, dated from October 2001 to March 2010.  These records show that the Veteran received clinical attention and treatment for a skin condition, variously diagnosed as skin lesion, herpes zoster, shingles, and seborrheic keratosis.  A March 2002 progress note reflects an assessment of actinic keratoses.  In April 2003, the Veteran was seen with concerns regarding a lesion to the temple; he reported that it had been there for the past two weeks.  It was noted that the Veteran had a history of actinic keratoses of his scalp.  He stated that it is non-pruritic, essentially scraped it with his finger while combing his hair.  Following an evaluation, the Veteran was diagnosed with skin lesion, left temple.  In August 2005, he was diagnosed with other seborrheic keratosis.  A September 2006 progress note reflects an assessment of herpes zoster without mention of complication.  In January 2010, the Veteran again presented with concerns regarding a nontender raised lesion on his left temple over the course of the past several months.  The assessment was neoplasm of uncertain behavior of skin; it was noted that the lesion appeared to be a seborrheic keratoses with cryotherapy today.  The Veteran was instructed to return for biopsy and reevaluation if the lesion did not respond to treatment.  As such, the Board finds the post-service medical records suggest the Veteran continues to have some form of current skin condition on his feet as well other parts of his body.  

The Veteran was afforded a VA examination in August 2011, at which time he reported suffering from jungle rot during his tour of duty in Vietnam.  Following a physical examination, the examiner stated that there was no diagnosis because the jungle rot condition had resolved; however, he opined that the jungle rot, which has resolved, more likely than not had its onset in service.  However, no medical evidence of record provides an opinion as to whether the Veteran's has another other skin condition; and, whether those conditions began during, or was otherwise related to his active military service.  As such, the Board finds remand is required in order to obtain a nexus medical opinion regarding the Veteran's claimed skin conditions.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who may have treated or evaluated any skin condition(s) since his separation from service.  After the Veteran has signed the appropriate releases, any identified records of pertinent medical treatment should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file. If VA cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  The AOJ should thereafter schedule the Veteran for an examination to determine the nature, extent, onset and etiology of any current skin disorder.  The claims folder should be made available to and reviewed by the examiner and such review should be noted in the examination report.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should indicate specifically what residual skin conditions the Veteran suffers from, if any.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified residual skin condition, is etiologically related to the Veteran's active military service.  A detailed rationale for all opinions expressed should be provided.  

3.  Schedule the Veteran for a VA psychiatric examination to determine all current psychiatric diagnosis(es), to include the question of whether he has an acquired psychiatric disorder deriving from service, including PTSD.  All necessary studies or tests, including psychological testing, should be accomplished.  The claims folder and access to electronic files should be made available to the examiner.  The examiner should be advised that a combat stressor is conceded.  The examiner is requested to provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran currently has a psychiatric disorder related to symptoms in service, including PTSD.  The examination report should include the complete rationale for the opinion provided.  

4.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 
5.  Thereafter, the AOJ should re-adjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




